Citation Nr: 1822677	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-31 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to a disability rating in excess of 20 percent for a cervical spine disability prior to July 1, 2013, exclusive of March 22, 2013 to June 30, 2013, when a temporary total disability evaluation was assigned, and in in excess of 10 percent thereafter.  

2.  Entitlement to separate disability ratings for left knee patellofemoral arthritis and for left knee instability, in excess of 10 percent each, prior to January 1, 2012, exclusive of June 21, 2011 to December 31, 2011, when a temporary total disability evaluation was assigned, and in excess of combined 20 percent thereafter (left knee disability).  

3.  Entitlement to a compensable disability rating for a scar of the cervical spine. 

4.  Entitlement to a compensable disability rating for a scar of the left knee.

5.  Entitlement to a disability rating in excess of 20 percent for right upper extremity radiculopathy. 

6.  Entitlement to an effective date for service connection for a scar of the neck prior to January 1, 2012.

7.  Entitlement to a disability rating in excess of 10 percent for a mood disorder. 

8.  Entitlement to a disability rating in excess of 20 percent for left upper extremity radiculopathy.

9.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left acromioclavicular joint associated with impingement.  

10.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral arthritis (right knee disability).

11.  Entitlement to a disability rating in excess of 10 percent for a scar of the neck.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A-L Evans, Counsel








INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1975 to October 1994.  DD-214s confirming service from August 1975 to June 1983 and from March 1991 to October 1994 have been associated with the claims file.  As additional active service is noted on the Veteran's last DD-214, a period of service from June 1983 to March 1991 is assumed by the Board.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010, September 2010, December 2011 and September 2013 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

Of note, in the December 2011 rating decision, the RO granted the Veteran a temporary total disability rating for his service-connected left knee from June 21, 2011 to December 31, 2011, under 38 C.F.R. § 4.30 (2017) based on surgery necessitating convalescence.  In an August 2013 rating decision, the RO granted the Veteran a temporary total disability rating for his service-connected cervical spine from March 22, 2013 to June 30, 2013, under 38 C.F.R. § 4.30 based on surgery necessitating convalescence.  In an August 2014 rating decision, the RO granted special monthly compensation based upon statutory housebound status of the Veteran for both time periods noted above.  Therefore, as the benefits sought on appeal have been granted, the issues are not before the Board.  The Board has accordingly reframed the issues for an increased rating for a cervical spine disability and increased rating for a left knee disability, as indicated on the title page.

In an August 2014 rating decision, the RO granted entitlement to a total rating based on individual unemployability due to service-connected disabilities, effective December 30, 2009.  In that same rating decision, the RO also combined the separate 10 disability ratings for left knee patellofemoral arthritis (under Diagnostic Code 5201-5010) and left knee instability arthritis (under Diagnostic Code 5257), to be collectively evaluated as residuals of a left knee injury (under Diagnostic Code 5010-5258).  The RO assigned a 20 percent disability rating, effective January 1, 2012.  

In September 2014, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in March 2017, he withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is require


REMAND

As an initial matter, in September 2013, the RO issued a rating decision granting service connection for a mood disorder and assigned a 10 percent disability rating.  In addition, the RO denied entitlement to a disability rating in excess of 20 percent for left upper extremity radiculopathy, entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left acromioclavicular joint associated with impingement, entitlement to a disability rating in excess of 10 percent for a right knee disability and entitlement to a disability rating in excess of 10 percent for a scar of the neck.  The Veteran filed a notice of disagreement (NOD) with respect to these issues in August 2014.  No statement of the case (SOC) has been issued with respect to the five issues.  The appropriate Board action in such a case is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the issues on appeal come from rating decisions dated in February 2010, September 2010, December 2011 and September 2013.  Subsequent NODs were filed in January 2011 (for the first two rating decisions listed), January 2012 and August 2014, respectively.  Additionally, in an August 2014 rating decision, the RO included the issues of entitlement to a compensable disability rating for a scar of the left knee, entitlement to a disability rating in excess of 20 percent for right upper extremity radiculopathy, and entitlement to an effective date for service connection for a scar of the neck prior to January 11, 2012.  These claims were also included in the SOC dated that same month and as well as in the substantive appeal submitted by the Veteran in September 2014.  

A review of the Veteran's claims file shows that the Veteran's last examination for his service-connected cervical spine disability, left knee disability, scar of the cervical spine, scar of the knee, and right upper extremity radiculopathy disabilities was in July 2013, over 4 years ago.  Because there may have been changes in the Veteran's condition since the last VA examination, and the case is already being remanded, the Board finds that new VA examinations would assist in fully and fairly evaluating the Veteran's claims for an increased ratings.  See Allday v. Brown, 7 Vet. App. 517 (1995).

As additional development in relation to the Veteran's claims for increased ratings have been requested, the Veteran's claim for an earlier effective date for his service-connected surgical scar of the neck must also be remanded.  It is certainly possible that the requested examination and other development may result in findings relevant to this claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, remand is appropriate on that basis, and action on those claims is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC on the issues of entitlement to a disability rating in excess of 10 percent for a mood disorder, entitlement to a disability rating in excess of 20 percent for left upper extremity radiculopathy, entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left acromioclavicular joint associated with impingement, entitlement to a disability rating in excess of 10 percent for a right knee disability and entitlement to a disability rating in excess of 10 percent for a scar of the neck.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Schedule the Veteran for appropriate VA examinations to assess the current severity of his service-connected cervical spine disability, service-connected right upper extremity radiculopathy and his service-connected scar of the cervical spine disability.  The entire claims file must be reviewed by the examiner.  All indicated tests should be performed.

Cervical Spine: Following a review of the record and an examination of the Veteran, the examiner must describe in detail all symptomatology associated with the Veteran's cervical spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  The examiner must conduct range of motion testing for pain on both active and passive motion, and in both weight-bearing and nonweight-bearing positions.  If this cannot be accomplished, it should be explained why.

The examiner must also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine. 

Further, the examiner must indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the cervical spine.  To the extent possible, the examiner must express such functional loss in terms of additional degrees of limited motion.

Radiculopathy: The examiner is to address the current severity of the service-connected radiculopathy of the right upper extremity and the presence and severity of any neurological abnormalities of the right upper extremity associated with the Veteran's service-connected cervical spine disability must be determined.  

Scar: The examiner is to address the current severity of the Veteran's scar of the cervical spine, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful, shall also be noted.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for an appropriate examination to evaluate the severity of his service-connected left knee disability and his service-connected scar of the left knee.  The entire claims file must be reviewed by the examiner.  All indicated tests should be performed.

Left Knee: Following a review of the record and an examination of the Veteran's left knee, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must also elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis. 

Scar: The examiner is to address the current severity of the Veteran's scar of the left knee, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful, shall also be noted.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Finally, readjudicate the appeal, to include the claim for an earlier effective date, prior to January 1, 2012, for The Veteran's service-connected surgical scar of the neck.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

